FOURNET, Chief Justice.
This court is without jurisdiction of this appeal, since it involves only the right of the plaintiff-appellant, Louisiana Undertaking Company, to enjoin the members and officers of the respondent-appellee, Louisiana State Board of Embalmers, from trying plaintiff on certain charges and taking disciplinary action against plaintiff — there being no amount in dispute or fund to be dis^ tributed, and the other provisions of the Constitution by which appellate jurisdiction is vested in this Court, La.Const. of 1921, art. 7, Sec. 10, being inapplicable. Montegut v. Louisiana State Board of Dentistry, 219 La. 307, 52 So.2d 862.
By virtue of the authority vested in this court by LSA-R.S. 13:4441, 4442, it is ordered that this case be transferred to the Court of Appeal, Parish of Orleans, the transfer to be made within 30 'days after this decree has become final; otherwise the appeal is to be dismissed; the appellant to pay the costs of the appeal to this court and the costs of transferring the case to the Court of Appeal; all other costs to await the final disposition of the case.